Citation Nr: 1041291	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  07-06 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence was received to reopen a 
claim for entitlement to service connection for chronic 
obstructive pulmonary disease (COPD).

2.  Whether the reduction of a 40 percent disability rating to a 
10 percent rating effective May 1, 2008, for a low back disorder 
was proper. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1966 to March 1969, active duty for training from April 1987 to 
December 1987, and active duty from June 1988 to May 1989.  The 
Veteran also had additional periods of military Reserve and 
National Guard service. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in June 2006 and February 2008 by 
the Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In September 2010, the Veteran testified 
at a personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.

The issue of entitlement to an earlier effective date for 
the award of service connection for a back disorder was 
raised by the Veteran at the September 2010 hearing, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issues of entitlement to service connection for COPD and 
whether the reduction of a 40 percent disability rating to a 10 
percent rating effective May 1, 2008, for a low back disorder was 
proper, are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.




FINDINGS OF FACT

1.  A December 1995 rating decision denied entitlement to service 
connection for COPD; the Veteran did not perfect an appeal.

2.  Evidence added to the record since the December 1995 rating 
decision is neither cumulative nor redundant of the evidence of 
record and raises a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

New and material evidence for entitlement to service connection 
for COPD was received and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled by 
information provided to the Veteran in letters from the RO in 
March 2005 and June 2005.  Those letters notified the Veteran of 
VA's responsibilities in obtaining information to assist in 
completing his claim to reopen and identified the Veteran's 
duties in obtaining information and evidence to substantiate his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Veteran was notified 
that the VCAA notice requirements applied to all elements of a 
claim in June 2006.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a special 
type of evidence-evidence that is both new and material.  The 
terms "new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when providing 
the notice required by the VCAA it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence that 
must be presented.  The Veteran was adequately notified of these 
matters by the RO's June 2005 letter.

New and Material Evidence Claims

VA law provides that service connection may be granted for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of preexisting 
injury suffered or disease contracted in line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from a disease or injury incurred 
in or aggravated in line of duty, or any period of inactive duty 
training (INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. 
§ 3.6(a), (d) (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-
78 (1991).  ACDUTRA is, generally, full-time duty in the Armed 
Forces performed by reserves for training purposes.  38 C.F.R. 
§ 3.6(c)(1) (2010).  The Court has held, however that regulations 
concerning presumptive service connection, the presumption of 
soundness and the presumption of aggravation, were inapplicable 
to claims based upon ACDUTRA service.  See Smith v. Shinseki, 24 
Vet. App. 40 (2010).

VA law provides that a claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held, however, that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously presented 
to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

A December 1995 rating decision denied entitlement to service 
connection for COPD.  It was noted that the evidence did not 
demonstrate COPD that was incurred in or aggravated by active 
service.  A notice of disagreement was received and a statement 
of the case issued, but the Veteran did not perfect the appeal 
and the decision became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2009).

The pertinent evidence added to the record since the December 
1995 rating decision includes VA and private medical records and 
the Veteran's statements in support of the claim.  An August 2010 
private treatment report noted the Veteran had chronic bronchitis 
and emphysema which were forms of COPD most often caused by years 
of smoking tobacco.  It was also noted, however, that other 
causes included asthma, recurrent infection, and inhaling toxic 
chemicals.  At his personal hearing in September 2010 the Veteran 
reported he was treated for upper respiratory infections and that 
he was hospitalized for pneumonia during basic training in August 
1966 and during annual Reserve training at Camp Perry, Ohio, in 
2004.  

Based upon a comprehensive review of the record, the Board finds 
the evidence added as to the claim for entitlement to service 
connection for COPD is neither cumulative nor redundant of the 
evidence of record and raises a reasonable possibility of 
substantiating the claim.  The evidence includes competent 
evidence suggesting a possible nexus between a current diagnosis 
of COPD to symptoms manifest during active service, the specific 
basis of the previous denial of the claim.  It is significant to 
note that the Veteran was treated for an upper respiratory 
infection during active service.  Therefore, the claim as to this 
matter must be reopened.  

The Board notes that the record also includes medical records 
demonstrating that the Veteran had a long history of tobacco use.  
Therefore, the Board finds that additional development as this 
matter is required prior to appellate review on the merits.


ORDER

New and material evidence was received to reopen a claim for 
entitlement to service connection for COPD; to this extent the 
appeal is granted.


REMAND

A review of the evidence of record in this case indicates that 
new and material evidence was received to reopen the service 
connection claim for COPD.  The Board notes that at his September 
2010 hearing the Veteran testified that he had been hospitalized 
and treated for pneumonia during basic training in August 1966, 
that he received treatment for an allergy disorder at the Wade 
Park VA Medical Center in 1972, and that he was treated for 
pneumonia and bronchitis during a period of active duty for 
training in 2004.  The available record includes a copy of a 
September 2004 physical evaluation board report with no other 
associated service department examination reports.  The Veteran 
also identified additional VA treatment records pertinent to his 
claim to restore a 40 percent rating for his service-connected 
low back disorder and asserted that a November 2006 VA 
examination did not accurately reflect his limitation of motion.  
Therefore, the Board finds that additional development is 
required prior to appellate review.

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  For records in the custody of a Federal department or 
agency, VA must make as many requests as are necessary to obtain 
any relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  38 C.F.R. § 3.159(c)(2).  A medical 
examination or medical opinion is deemed to be necessary if the 
record does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical evidence 
of a current diagnosed disability or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered an 
event, injury, or disease in service, or has a disease or 
symptoms of a disease manifest during an applicable presumptive 
period, and indicates the claimed disability or symptoms may be 
associated with the established event, injury, or disease.  38 
C.F.R. § 3.159(c)(4).  The Court has held the types of evidence 
that "indicate" that a current disability "may be associated" 
with military service include credible evidence of continuity and 
symptomatology such as pain or other symptoms capable of lay 
observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).

As noted, VA law provides that service connection may be granted 
for a disability resulting from personal injury suffered or 
disease contracted in line of duty or for aggravation of 
preexisting injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).  Active military, naval, or air service includes any 
period of active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any period 
of inactive duty training (INACDUTRA) during which the individual 
concerned was disabled or died from injury incurred in or 
aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 
2002); 38 C.F.R. § 3.6(a), (d) (2010); Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991).  ACDUTRA is, generally, full-time 
duty in the Armed Forces performed by reserves for training 
purposes.  38 C.F.R. § 3.6(c)(1) (2010).  The Court has held, 
however that regulations concerning presumptive service 
connection, the presumption of soundness and the presumption of 
aggravation, were inapplicable to claims based upon ACDUTRA 
service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).  

Accordingly, the case is REMANDED for the following action:


1.  The appellant should be requested to 
provide additional specific information in 
support of his claims.  Specifically, he 
should be requested to provide information 
as to any injury or disease manifest during 
active duty for training or inactive duty 
training.  He should be notified that he 
must provide enough information to identify 
and locate any existing records.  

2.  Appropriate action should be taken to 
obtain any additional service treatment and 
personnel records that may have been 
submitted to the service department records 
management center upon the appellant's 
retirement from military reserve service.  
As many requests as are necessary to obtain 
any relevant records must be taken, unless 
further efforts would be futile.

3.  The Veteran should be scheduled for an 
appropriate VA examination for an opinion 
as to whether there is at least a 
50 percent probability or greater (at least 
as likely as not) that COPD was incurred or 
aggravated during active service or 
developed as a result of active, ACDUTRA, 
or INACDUTRA service.  All indicated tests 
and studies are to be performed.  Prior to 
the examination, the claims folder must be 
made available for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.

4.  The Veteran should be scheduled for a 
VA examination for an opinion as to the 
current nature and extent of his service-
connected low back disability.  A complete 
history of the disability symptom 
manifestations since May 1, 2008, should be 
elicited from the Veteran and the examiner 
should address whether the evidence 
demonstrates the Veteran's low back 
disorder was more disabling during any 
identifiable period of exacerbation.  A 
summary of the pertinent medical reports 
reviewed should be provided.  All indicated 
tests and studies necessary for an adequate 
opinion should be conducted.  

Prior to the examination, the claims folder 
and a copy of this remand must be made 
available for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


